Appellant's motion for rehearing is predicated upon the contention that we were in error in holding the evidence sufficient to support the conviction. In view of appellant's insistence we have again examined the statement of facts carefully. In our original opinion we called attention to the fact that at the time of a former search there was found between the cabin occupied by appellant and the one next to it a "stash," which from the description, would justify the jury in concluding that it was the same one found by the officers at a different place at the time of the present search. The location of the "stash" which was discovered formerly is one of the strongest circumstances supporting the State's contention that the "stash" and contents found the last time belonged to appellant. We quote the testimony of the officer regarding the location of the "stash" at the time of the former search. "* * * Mr. Stewart kept his car parked in his driveway and that stash was right between his cabin and the next cabin at a placeright where his car stood between the two cabins. * * * The place we found that stash was between two cabins, one of which was occupied by Mr. Stewart, but I don't think anybody occupied the next cabin. That cabin was empty and the stash was empty."
It is not likely that anyone else would have planted a cache for whisky at a point which would ordinarily have been under the standing car of appellant.
In view of the entire record we conclude that we would be unauthorized to disturb the jury's finding on the facts.
The motion is overruled.
Overruled.